EXHIBIT RETIREMENT AND CONSULTING AGREEMENT This Retirement and Consulting Agreement (this “Agreement”), dated April 2, 2008, is entered into by and between The Brink’s Company, a Virginia corporation (the “Company”), and James B. Hartough (“Consultant”). RECITALS WHEREAS, Consultant will retire from employment with the Company effective June1, 2008 (the “Commencement Date”); and WHEREAS, the Company believes that Consultant’s expertise and knowledge will enhance the Company’s business and the Company wishes to retain Consultant to perform consulting services and fulfill certain related duties and obligations under the terms and conditions of this Agreement, commencing on the Commencement Date; NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements set forth in this Agreement, and (b)other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment Period. (a)From the date of this Agreement through and until the Commencement Date (the “Employment Period”), Consultant shall continue as an employee of the Company as Vice President, Corporate Finance and Treasurer performing his prescribed duties, and subject to the Company’s policies and requirements applicable to its employees and to Consultant as an executive officer thereof.If Consultant voluntarily terminates his employment with the Company upon written notice to the Company prior to the Commencement Date, or if Consultant dies or becomes permanently disabled, the remaining rights and obligations of the parties under this Agreement shall terminate, including but not limited to any and all duties and compensation applicable to the consulting services which otherwise would have applied following the Commencement Date, but subject to the continuing survival of certain terms as set forth in Section 11 below.Consultant hereby irrevocably designates June1, 2008 as his voluntary retirement date from employment with the Company. (b)If Consultant dies or becomes permanently disabled, the remaining rights and obligations of the parties under this Agreement shall terminate, including but not limited to any and all duties applicable to the consulting services which otherwise would have applied following the Commencement Date, but subject to the continuing survival of certain terms as set forth in Section 11 below.In this event, any unpaid payments to be provided to Consultant pursuant to Section 5(c) below shall be accelerated and shall be payable in full, as applicable, to Consultant within thirty days of the determination of his permanent disability in accordance with this Agreement, or to Consultant’s estate within thirty days of Consultant’s death.For purpose of this Agreement, the phrase “permanently disabled” shall mean that Consultant is physically or mentally incapacitated and is therefore unable for a period of six (6) consecutive months, or for an aggregate of nine (9) months in any twelve (12) consecutive month period, to perform the essential functions of Consultant’s position.Any question as to whether Consultant is permanently disabled as to which Consultant and the Company cannot agree shall be determined in writing by a qualified independent physician mutually acceptable to Consultant and the Company.If Consultant and the Company cannot agree as to a qualified independent physician, each shall appoint such a physician and those two physicians shall select a third who shall make such determination in writing.The determination of whether Consultant is permanently disabled made in writing to the Company and Consultant shall be final and conclusive for all purposes of the Agreement. 2.Release of Claims. (a)As a material inducement to the Company to enter into this Agreement, Consultant, on his own behalf and on behalf of his heirs, assigns, and agents, except as otherwise provided herein, hereby irrevocably and unconditionally releases, acquits, and forever discharges the Company, itscontrolledaffiliates, all current and former parent companies, subsidiaries, divisions, affiliates, related companies, partnerships or joint ventures, and, with respect to each of them, their predecessors and successors, and, with respect to each such entity, all of its past and present employees, respective insurers, representatives, officers, directors, shareholders, partners, joint ventures, independent contractors, agents,attorneys, and their heirs, executors, administrators, successors and assigns, and any other person acting by, through, under or in concert with any of the persons or entities listed in this Section, and their successors (collectively referred to herein as the “Released Parties”) from any and all charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages, actions, causes of action, suits, rights, demands, costs, losses, debts and expenses (including attorneys fees and costs actually incurred) of any nature whatsoever known or unknown, suspected or unsuspected, including, but not limited to, federal, state or local laws governing payment of wages, including but not limited to the Fair Labor Standards Act of 1938, as amended, discrimination on the basis of race, color, sex, religion, marital status, national origin, handicap or disability, age, veteran status, disabled veteran status, citizenship status or any other category protected under applicable federal, state or local law, including, but not limited to, those arising under Section 510 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the Civil Rights Act of 1866, as amended, Title VII of the Civil Rights Act of 1964, as amended, the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, and the Americans with Disabilities Act of 1990, any regulations thereunder, state or federal common law, or any other duty or obligation of any kind or description whether express or implied; any claim based on a statutory prohibition or requirement; any claim arising out of or related to an express or implied contract, including but not limited to Consultant’s Severance Agreement, dated September 22, 1997 (other than claims for the payment of Accrued Obligations and Other Benefits under Section 4(c) of such Severance Agreement), or any other contract affecting terms and conditions of employment, including, but not limited to, any covenant of good faith and fair dealing; any tort claims; and any personal gain with respect to any claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730; any claims relating to the Company’s right to terminate the employment of its employees or any right to any payment or benefit, whether vested or not, arising from or under any compensation or incentive plans which Consultant now participates in, has, owns or holds, or claims to have participated in, have, own or hold, or which Consultant at any time heretofore has participated in, owned or held, claimed to have participated 2 in, have, own or held, or which Consultant at any time hereinafter may participate in, have, own or hold or claim to participate in, have, own or hold against the Released Parties, unless the terms of any particular written compensation plan or written incentive plan or program expressly state otherwise.If there is a conflict between this provision and the written terms of a particular written compensation plan or written incentive plan or program, the written terms of the applicable written compensation plan or written incentive plan or program shall prevail.Both parties acknowledge as a consequence of this Agreement that any such written compensation plan or written incentive plan or program shall be construed within the context of a voluntary termination of employment by Consultant, effective June1, 2008. (b)Consultant represents that he understands the foregoing release, that rights and claims under the ADEA are among the rights and claims against the Released Parties he is releasing, and that he is not releasing any rights or claims arising after the Effective Date of this Agreement. (c)Notwithstanding Sections 2(a) and 2(b) herein, this Agreement does not relinquish Consultant’s rights, if any, under any Company employee benefit plan(s) covered by ERISA, COBRA, The Brink’s Company Pension Equalization Plan, any insurance policy or program which would otherwise cover Consultant in the absence of this release or any other employee benefit plan; however, this Section does not make any representations as to what rights, if any, Consultant may have under any such employee benefit plan(s). (d)Consultantagrees that, absent compulsion of court order, he will not directly or indirectly assist any non-governmental third party or other non-governmental entity in maintaining, proceeding upon, or litigating any claim of any kind in any forum against any of the Released Parties, unless otherwise required by applicable law.With respect to any charges, complaints, or investigations that have been or may be filed and/or commenced concerning events or actions relating to Consultant’s employment or separation from employment, Consultant waives and releases any right he may have to recover in any lawsuit or proceeding brought by an administrative agency or other person on his behalf or which includes him in a class.Additionally, Consultant affirms that he has not filed any complaints or charges with a court or administrative agency against any of the Released Parties prior to the execution of this Agreement. (e)Nothing in Section 2 should be construed to waive Consultant’s right to sue the Company for breach of this Agreement. 3.Release Upon Retirement.The Company will provide to Consultant, by May 1, 2008, and Consultant will execute after the Commencement Date and return to the Company within eight days after the Commencement Date, a Mutual Release (“Release”) in the form set forth in Exhibit A hereto. 4.Company Obligations Upon Retirement. 3 (a)The Company will take all necessary steps to remove, effective on the Commencement Date, Consultant as signatory on bank accounts of the Company and its subsidiaries.The Company will also remove, effective on the Commencement Date, Consultant as an officer and signatory of the Company and its subsidiaries. (b)In the event that Consultant is made a party to any suit or claim or threatened with any suit or claim relating to his employment with the Company, the Company shall hold him harmless and indemnify him from any and all costs, fees, expenses, damages or detriments of any kind. 5.Consulting Services. (a)Capacity.Effective on the Commencement Date, the Company retains Consultant with respect to the business of the Company and its subsidiaries to be available on reasonable notice and at a mutually agreeable time for a maximum of ninety (90) days to provide such reasonable advisory and consulting services as are requested by the Chief Executive Officer or the Chief Financial Officer of the Company, primarily focusing on providing advice to the Company as respects Treasury related issues, credit rating agency issues, and other general financial issues, as well as assistance in transitioning the new Chief Financial Officer and Treasurer. Such services are not to include day to day management of the Treasury function, active leadership of any financing or other projects or active participation in the spinoff of the Brink’s Home Security subsidiary.Consultant hereby accepts such position upon the terms and the conditions set forth herein, and shall perform such services. (b)Term and Operation.The consulting services will commence on the
